Citation Nr: 1011619	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 23, 
1994, for the grant of an increased rating of 100 percent 
rating for schizophrenia, UT, depressed.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the Veteran's claim 
for an earlier effective date. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected schizophrenia was 
increased from 70 percent to 100 percent by a rating decision 
in May 1996 and an effective date of November 23, 1994, was 
assigned.  The Veteran did not voice disagreement with the 
assigned effective date in the year after he was notified of 
the rating decision.

2.  The effective date for the increased rating for the 
schizophrenia became final in May 1997. 

3.  A decision by the RO in December 2004 determined that 
there was no clear and unmistakable error with respect to 
prior decisions which had failed to assign a 100 percent 
rating for schizophrenia.  That December 2004 decision became 
final when the Veteran did not perfect an appeal within the 
applicable time limit.  

4.  Neither the Veteran, nor his representative, currently 
alleges that a clear and unmistakable error (CUE) was made 
with regard to the effective date assigned by the May 1996 
rating decision.



CONCLUSION OF LAW

Criteria for an effective date earlier than November 23, 
1994, for the grant of an increased rating for the service-
connected schizophrenia have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2009); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2008).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.'); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

In this case, the Veteran's service-connected schizophrenia 
was increased from 70 percent to 100 percent by a rating 
decision in May 1996.  An effective date of November 23, 
1994, was assigned.  The Veteran did not voice disagreement 
with the assigned effective date in the year after he was 
notified of the rating decision.  In fact, over the next 
several years, the Veteran never argued that the effective 
date that had been assigned for the 100 percent rating for 
his schizophrenia was incorrect.  As such, the effective date 
for the increased rating of 100 percent became final in May 
1997, one year after the Veteran was notified of the May 1996 
rating decision.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on a CUE could result in the assignment 
of earlier effective date.  A freestanding claim for an 
earlier effective date, once the appeal becomes final, 
attempts to vitiate the rule of finality.

A decision by the RO in December 2004 determined that there 
was no clear and unmistakable error with respect to prior 
decisions which had failed to assign a 100 percent rating for 
schizophrenia.  That December 2004 decision became final when 
the Veteran did not perfect an appeal within the applicable 
time limit.  

The issue in this case therefore becomes whether the Veteran 
currently alleges that a CUE was made in the May 1996 rating 
decision.  The Board concludes that he does not.  It is noted 
at this juncture that CUE is recognized to be a very specific 
and rare kind of error of fact or law that compels the 
undebatable conclusion, to which reasonable minds could not 
differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  As such, to establish CUE, 
a claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996).  Instead, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
See Fugo, 6 Vet. App. at 43.

Despite their insistence that an earlier effective date is 
warranted, neither the 
Veteran, nor his representative, currently alleges a CUE was 
made in the May 1996 rating decision.  

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date earlier than 
November 23, 1994, for the grant of an increased rating of 
100 percent for the schizophrenia.  Based on the procedural 
history of this case, the Board has no alternative but to 
deny the claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law is dispositive, the claim must be denied due 
to an absence of legal entitlement).

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 
& 
Supp. 2008); 38 C.F.R. § 3.159(b) (2009).  Under the VCAA, VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c) (2009).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA.  As described above, the 
facts in this case are not in dispute and the Veteran's 
appeal must be dismissed as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 
252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).  Neither the Veteran nor 
his representative has argued otherwise.


ORDER

An earlier effective date of November 23, 1994, for the grant 
of an increased rating of 100 percent for schizophrenia is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


